Name: Regulation (EEC) No 468/74 of the Commission of 26 February 1974 amending Commission Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  prices
 Date Published: nan

 Avis juridique important|31974R0468Regulation (EEC) No 468/74 of the Commission of 26 February 1974 amending Commission Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers Official Journal L 056 , 27/02/1974 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 5 P. 0202 Greek special edition: Chapter 03 Volume 10 P. 0148 Swedish special edition: Chapter 3 Volume 5 P. 0202 Spanish special edition: Chapter 03 Volume 7 P. 0163 Portuguese special edition Chapter 03 Volume 7 P. 0163 REGULATION (EEC) No 468/74 OF THE COMMISSION of 26 February 1974 amending Commission Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 (1) of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 7 (2) thereof; Whereas Article 1 (1) of Commission Regulation (EEC) No 1767/68 (2) of 6 November 1968 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers, as last amended by Regulation (EEC) No 688/72 (3), provides that minimum export prices are to be fixed each year not later than 31 January, with the exception of those for begonias, sinningias, gladioli, dahlias and the lilium species, which are to be fixed not later than 31 March ; whereas, under paragraph 3 of that Article each Member State is required to communicate, before 1 March each year, in respect of begonias, sinningias, gladioli, dahlias and the lilium species, and before 1 January each year, in respect of other products covered by the minimum export price system ; all information necessary for assessing price trends on international markets and the level at which the minimum prices should be fixed; Whereas over the past few years, charges in the methods of growing lilium bulbs have brought forward the harvesting and marketing seasons ; whereas it is in the interest of producers, of the trade and of purchasers that the date for fixing minimum export prices be brought forward ; whereas 31 January would seem a suitable date for that purpose; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Live Trees and Other Plants, Bulbs, Roots and the like, Cut Flowers and Ornamental Foliage, HAS ADOPTED THIS REGULATION: Article 1 1. In Article 1 (1) of Regulation (EEC) No 1767/68, the words "and the lilium species" are deleted. 2. In paragraph 3 of that Article, the words "and the lilium species" are deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 271, 7.11.1968, p. 7. (3)OJ No L 82, 6.4.1972, p. 12.